 THE HILTON-DAVIS CHEMICAL COMPANYThe Hilton-Davis Chemical Company, Division ofSterlingDrug, Inc.andLocal 342, InternationalChemical Workers Union.Case 9-CA-4436August 27, 1970DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERSMCCULLOCH,BROWN,AND JENKINSOn July 23, 1968, Trial Examiner Owsley Voseissued his Decision in the above-entitled proceedingfinding that the Respondent had engaged in andwas engaging in certain unfair labor practices, andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the brief, andthe entire record in the case and finds merit inthe Respondent's exceptions. Accordingly, the Boardadopts the findings only to the extent they are consist-ent with the following.The Trial Examiner found that the Respondentrefused to bargain in violation of Section 8(a)(5)and (1) of the Act by its action in unilaterally discon-tinuing the grievance procedure (including arbitration)of the expired collective-bargaining agreement, byits action several days later in unilaterally reinstatingthe former grievance procedure but omitting the arbi-tration stage, and by its refusal thereafter to submitto arbitration unresolved grievances which arose dur-ing the hiatus when no agreement was in effect.As the Trial Examiner found, the parties had acollective-bargaining agreement which by its termsexpired on April 15, 1967.1 The agreement containeda four-step grievance procedure with arbitration asthe final binding step. On Friday, April 14, the lastday under the agreement, the Union rejected theRespondent's offer to extend the contract during nego-tiations, subject to termination on 48 hours' notice.Thereupon, the Respondent circulated to its superviso-ry personnel a memorandum stating, in pertinentpart, that the grievance and arbitration proceduresof the expired contract would not be in force, and'All dates refer to 1967, unless noted otherwise241that supervisors were to handle grievances on aninformal basis during the postcontract period.The Union quickly received notice of the Respond-ent's action from employees who saw the directiveon the desks of their supervisors,and on the followingMonday,April 17,the Union's local representativescontacted Thomas Boyle,a vice president of the Inter-national and coordinator for the Sterling Drug Councilof the International.Boyle immediately telephonedJohn Ward,SterlingDrug's vice president in chargeof employee relations and Repondent'sbargainingrepresentative,and informed him that the Respond-ent's refusal to entertain"grievances"could precipitatea strike.Ward replied that he would call Boyle backafter consulting with counsel.Ward returned Boyle'scall on April 20. Duringthe intervening 3 days, Respondent had resolved toadhere to the grievance procedure,but not to thearbitration provisions,during the contractual hiatus.The testimony of Ward and Boyle is conflicting withrespect to whether Boyle was explicitly informed ofRespondent's decision to suspend arbitration. At thevery least,however,the record shows and the TrialExaminer found that Boyle"made some responseto the effect that the[Respondent]would go aheadand process grievances."Later that same day, theRespondent issued a revised memorandum to its super-visory personnel stating that the first three stepsin the grievance procedure of the expired contractwould be utilized in resolving disputes,but that thearbitration clause would not be in effect.Negotiations between the parties continued andon June 16 agreement was reached on a new contractwhich was to take effect the following week.2 Atthe very close of the last bargaining session on June16 as the parties were preparing to adjourn, Boyleasked Ward what action would be taken on postcon-tract grievances.The TrialExaminer resolved conflict-ing testimony by finding that Ward made a generalreplywhich gave Boyle the impression that theRespondent would submit to arbitration unresolvedgrievances arising in the no-contract period.The record further reveals that during the 2 monthswhen no agreement was in effect a total of 28 griev-ances were filed and processed by the parties. Twentywere settled short of the third step of the grievanceprocedure but the remaining eight were still unresolvedafter the third step,and the Union requested thateach of those eight be submitted to arbitration. Thefirst such request was made on August 3,after thenew contract was in effect.The Respondent,by replyletter dated August 23, refused to submit this grievanceThis agreement contained the same grievance procedure (includingarbitration)as the expiredcontract185 NLRB No. 58 242DECISIONS OFNATIONALLABOR RELATIONS BOARDto arbitration, stating that it would abide by itsearlierannounced position that it was not required to processthrough arbitration grievances that arose when noagreement was in effect. On September 20, the Unionfiled this charge.The heart of the issue we face is this: may aparty required by our Act to bargain in good faithwith respect to the wages, hours, and other termsand conditions of employment be held to havebreached that requirement by a refusal to adhereto the arbitration procedure of an expired contractin the absence of (a) consent by the other partyto termination of that procedure or (b) bargainingto impasse on the issue? We conclude that the dutyto bargain in good faith does not extend so far,and we reverse the Trial Examiner and dismiss thiscomplaint. Our conclusion rests upon elemental con-siderations of the nature of the duty to bargain.Section 8(d) of our statute is explicit: the dutyto bargain does not include the obligation to agreeto a proposal or make a concession. Congress hasleft no doubt that each party to the bargaining relation-ship is and must remain the final arbiter of its ownbest interest. It is our delegated task to require theparties tomeet and confer, to seek agreementingood faithand to commit their agreement to writing.We enjoy substantial latitude in selecting the meansto thoseends,but ultimately we are powerless tocompel agreement where none exists.The mutual commitment of contract parties toconsider interstitial disputes through a grievance pro-cedure and, failing agreement, to submit them tobinding arbitration is a voluntary surrender of theright of final decision which Congress has reservedto these parties. Indeed, each such agreement is avindication of Congress' judgment: the parties havenot only bargained to agreement, they have undertakento continue to "bargain" (in the sense of meetingat reasonable times and seeking agreement in goodfaith) about the application of their agreement tothe facts of their particular relationship. They havefurther agreed, where arbitration has been accepted,voluntarily andmutually to surrender the use oftheir respective economic weapons in favor of thirdparty determination of unresolvedissues.The conse-quent reduction of industrial strife is widely celebratedand has led to a declared national policy encouragingarbitration, Section 203(d), Labor Management Rela-tions Act, 29 U.S.C., Section 173(d);United Steelwork-ers of America v.Warrior & Gulf Navigation Co.,363 U.S. 574 (1960). But we must not be inducedby that policy or its benefits to overlook that arbitra-tion is, at bottom,a consensualsurrender of theeconomic power which the parties are otherwise freeto utilize.Absent mutual consent, the parties revertto the statutory scheme of "free" collective bargaining,wherein each party must attempt in good faith toreach agreement, but is under no statutory mandateto reach agreement or to forfeit its right to utilizeits economic power if no agreement can be achieved.The courts have repeatedly recognized this concept.The Supreme Court inUnited Steelworkers ofAmericav.Warrior & Gulf Navigation Co.,363U.S. 574,582 (1960), said:For arbitration is a matter of contract anda party cannot be required to submit to arbitrationany dispute which he has not agreed to submit.Similarly, the Court of Appeals for the SecondCircuit stated inProctor & Gamble Independent Unionof Port Ivory, N. Y. v. Proctor & Gamble ManufacturingCompany,312 F.2d 181, 184:The duty to arbitrate is wholly contractualand the courts have the obligation to determinewhether there is a contract imposing such aduty.And the Sixth Circuit, inKingsport Publishing Corp.,399 F.2d 660, 661, said:While Congressional policy favors the settle-ment of labor disputes by the arbitral processrather than by economic warfare (See Section203 (d) of the Labor Management Relations Act);[Steelworkers v. AmericanMfg.Co.,363U.S. 564 (1960);Steelworkers v.Warrior & GulfCo., 363 U.S. 574 (1960)] arbitration neverthelessrestsupon a contractual basis.JohnWiley &Sons,Inc.v.Livingston,376U.S. 543(1964). . . .Applying these principles to the hiatus which some-times exists-and existed here-between the expirationof one agreement and the reaching of a new one,itfollows that employers and unions must continuetomeet and confer and to seek agreement in goodfaith,not only over the terms and conditions ofa proposed new agreement, but also over employeegrievances which may arise during such hiatus. Butitdoes not follow that during such period the lawrequires the parties to submit to arbitration any griev-ance which they are unable to resolve. Our previousdecisions inBethlehem Steel Co.'andKingsport Press'do not, in our opinion, compel that result, and herewe disagree with the Trial Examiner. InBethlehemSteelthe employer unilaterally attempted to imposea new and different grievance procedure. It seemsclear to us that an employer may not unilaterally'133 NLRB 1347, supplemental decision 136 NLRB 1500 enforcementdenied and case remandedsub nom.IndustrialUnion of Marine andShipbuildingWorkers of America, AFL-CIO v NL R B,320 F 2d 615(C A 3), cert denied 375 U S 984,second supplementaldecision 147NLRB 977' 165 NLRB 694,enforcementdenied 399 F 2d 660 (C A 6) THE HILTON-DAVIS CHEMICAL COMPANYattempt to impose new channels for resolution ofdisputes without undercutting the union's representa-tive status. That was the basis of our holding there.Kingsportdid not involve a failure to arbitrate,but rather a failure to follow established channelsfor discussion (reallybargaining)over employee griev-ances. The Trial Examiner in that case was clearlyof the view that arbitration survived the expirationof a collective agreement, but upon deliberation, weare less confident of the rationale inKingsport,insofaras it applied Section 8(d) of the Act to the factsthere at issue.We would, however, reach the sameresult upon another interpretation of the Act-i.e.,that an employer cannot abandon established channelsfor bargaining over employee grievances and thuseffectively avoid his bargaining obligation and under-cut the union's status as exclusive representative. Sucha view is not inconsistent with our recognition ofthe consensual nature of the arbitral process.For the above reasons, we find no violation herewith regard to the Respondent's refusal to arbitrate.The Trial Examiner also found that the Respondentunilaterally abandoned and then unilaterally reinstatedthe grievance procedure without proper notice tothe Union and without affording the latter an opportu-nity to bargain over these changes. Contrary to theTrial Examiner, we find insufficient evidence to sup-port these charges. The record reveals that theRespondent did effect the first of these changes onApril 14, without formal notice to the Union: Howev-er, the Union quickly became aware of the Respond-ent'sabandonment of the grievance procedure,promptly protested, and succeeded in having Respond-ent agree to process grievances. Although the TrialExaminer characterized as "considerable" the lapseof time between the Respondent's initial action andtheUnion's notice thereof, the record shows thatatmost the Union was unaware of the abandonmentof the grievance procedure for a period of 2 days,the weekend of April 15-16. Furthermore, we findinsufficient evidence to support the inference thattheRespondent reinstated the nonarbitration provi-sions of the expired contract without notice to theUnion. There is nothing in the record to indicatethat the Union by its subsequent action was notindeed fully cognizant of this latter change. The recorddiscloses no mention of the Respondent's failure tonotify the Union's local representatives of that whichadmittedly had been communicated to its chief negoti-ator, Boyle, on April 20. Finally, the record is barrenof any evidence that the Respondent refused to enter-tain any grievances during the brief interval whenits alleged unilateral actions took place. On the contra-ry, the parties stipulated that all 28 grievances which243arose during the no-contract period were processedthrough the grievance procedure.In view of the foregoing findings and conclusionswe shall dismiss the complaint in its entirety.ORDERIt is hereby ordered that the complaint hereinbe, and it hereby is, dismissed in its entirety.MEMBER BROWN, concurring:Ihave stated, time and again, my strong beliefin the desirability of arbitration in the field of laborrelations.' It is with some reluctance, therefore, thatI join in dismissing this proceeding, but I feel impelledto this conclusion by consideration of the consensualnature of arbitral undertakings under the Act.The obligation of arbitration, while a mandatorysubject of bargaining, arises solely out of contract-it is encouraged, but not required, by statutory policy.The source and nature of this obligation thus differs,for example, from the obligation to bargain concerninggrievances and wages; the Act itself requires thatgrievances be negotiated and the obligation to paywages is a very predicate of an employment relation-ship. Thequid pro quofor an Employer's commitmentto arbitrate is a Union's agreement not to strikeover matters subject tocontractualarbitration. Recent-ly speaking of the "implications for the enforceabilityof arbitration agreements and their accompanyingno-strike obligations," the Supreme Court reempha-sized that "a no-strike obligation, express or implied,is thequid pro quofor an undertaking by the employerto submit grievance disputes to the process of arbitra-tion."BoysMarkets, Inc. v. Retail Clerks Union,Local 770,398 U.S. 235, 248.The last effective contract antedating the eventsunder consideration in the present case did havean arbitration clause and a no-strike clause.Whenthe contract approached its expiration date uponnotice of termination given by the Union, the Respond-ent suggested to the Union that, while negotiatinga new contract they continue their expiring contractobligations on a day-to-day basis. The Union refused,as it had a right to do, but in doing so it expressly'See, for example,my separate opinionsinCloverleaf Division ofAdams Dairy Co,147 NLRB 1410, 1420-25,Raytheon Company,140NLRB883, 888-891,Thor Power Tool Co,148NLRB 1379, 1381-83,Eastern Illinois Gas & Securities Co,175 NLRB No 108,LeRoyMachine Co,147 NLRB 1431, 1434-35,Univis, Inc,169 NLRB No18,WashingtonHardware and Furniture Co,168 NLRB No72,DresserIndustrialValve InstrumentDivision,178 NLRB No 51,IronWorkers,Local 229 (Bethlehem Steel Corporation),183 NLRB No 35,ConsolidatedFoods Corporation,183 NLRB No78,Macy's California,183 NLRBNo 47, UnionCarbide Corp,178 NLRB No 81,Sieves Sash & Door,Inc,178 NLRB No27,Dayton Typographic Service,176 NLRB No48,McLean Trucking Co,175 NLRB No 66 244DECISIONS OFNATIONALLABOR RELATIONS BOARDwithheld from the Respondent the no-strikeassurancewhich was the Union's consideration for the Employ-er's arbitration commitment under the expired con-tract. Lacking the parties' consensual basis for renewedor extended arbitration, I therefore disagree with mydissentingcolleague that the Act nevertheless autho-rizes us to extend an obligation on the Respondentto arbitrate grievances "arising after the expirationof the agreement to arbitrate."Proctor & GambleIndependent Union v. Proctor & Gamble Manufactur-ing Company,312 F.2d 181, 186 (C.A. 2), cert. denied374 U.S. 830. Furthermore, if a contrary result werereached, one would be unable to specify what thearbitrator would decide without a contract to interpret,or what there would be for a court to enforce ifno contractual obligation were shown to exist.6This does not mean that parties may not agreeto arbitrate grievances arising during periods betweencontracts.As parties make provision for arbitratinggrievances during normal contract terms, they canalso provide for grievances arising afterward. Or,in negotiatinga renewal or even an originalagreement,they may also agree to arbitrate preexisting disputes.However, the parties themselves must make theirown contractual arrangements, for the Act, in myjudgment, does not authorize us to construct onefor them.MEMBERMCCULLOCH,dissentingin part:Whenthere is a collective-bargaining representative of theemployees in an appropriate unit, an employer cannotchange "wages,hours and other terms and conditionsof employment"' for the employees in that unit with-out negotiation with the bargaining representative.Itmatters not whether the changed terms were origi-nally established by collective bargaining with a unionor unilaterally by the employer in the absence ofa union. In either case, unilateral action by the employ-er in alteringestablished "wages, hours, and otherterms and conditions of employment" is violation'It is to be noted that all of the quotations in the dissenting opinionherein are from various opinions of the Supreme Court which in factrefer to changes in or failure to follow arbitration provisions inexistingcontracts in fact, the Court inWiley v Livingstonwas, as my dissentingcolleague points out, discussing the arbitration of grievances which aroseduring the life of a collective-bargaining contract,and in the portionquoted in the dissenting opinion herein states, "This case cannot readilybe assimilated to the category of those in which there was no contractwhatsoeverThere was a contract, and Interscience, Wiley's predeces-sor,was party to it " AlthoughKingsport Presswas denied enforcementon different grounds, the Court observed that arbitration "rests upona contractual basis" and that "the Board does not refute the Company'scontention that neither party to the contract could successfully havebrought suit under Section 301 of the Labor Management RelationsAct to compelarbitration "'Sec 8(d) of the Act defines the duty to bargain as "the performanceof the mutual obligation of the employer and the representative of theemployees to meet at reasonable times and confer in good faith withrespect to wages, hours,and other terms and conditions of employmentof Section 8(a)(5) of the Act.' The Trial Examinerfound, and the majority members have not disturbedthisfinding, that on the expiration of the 1965-67 bargaining contract, Respondent determined, with-out notification to the Union, that grievances whichwere not resolved in the first three steps of thegrievance procedure would no longer be subject tothe fourth and final step of that procedure-arbitra-tion. Respondent decided on the elimination of arbitra-tionwithout affording the Union the opportunityof bargaining about the change. The legality ofRespondent's conduct therefore turns on whether arbi-tration in a grievance procedure is a "term and condi-tion of employment" concerning which an employermust bargain.It is now settled that a grievance procedure iswithin the phrase "wages, hours, and other termsand conditions of employment" and henceis a manda-tory bargaining subject of collectivebargaining.' Isthe final step in the grievance procedure, arbitration,excluded as a mandatory subject9 In theKingsportPublishingcase,10the Board rejected such a contentionas illogical.In the words of the Trial Examiner inthat case: "It would, of course, seem totally inconsis-tent to hold that a grievance procedure would survivea contract but the arbitration clause, the final andbinding part of that procedure, would not.""Grievance arbitration is generally considered partand parcel of the grievance procedure. For example,Professor Wellington has recently stated:"Ninety-six percent of collectivebargaining agree-mentstoday provide for some form of grievancearbitration. It is the usual method of resolvingmost labor disputes during the term of the con-tract that have not been settled by negotiationin the grievance procedure. Arbitration is oftenconsidered, and spoken of, as the final step inthe grievance procedure. Grievance arbitrationis to be distinguished from the arbitration thatsometimes is employed to write afresh one ormore of the terms and conditions of employment.Grievance arbitration is a very importantinstitu-NLRB v Katz,369 U S 736,NLRB v United Nuclear Corp,381 F 2d 972 (C A 10)'Marine & ShipbuildingWorkers vNLRB,320 F 2d 615, 617-622 (C A 3),certdenied375 US 984,affg in this respectBethlehemSteelCompany (Shipbuilding Division),136 NLRB 1500, 1502, 1503,NLRB v United Nuclear Corp,381 F 2d 972, 977-978 (C A 10),NL R B v Celotex Corp,364 F 2d 552 (C A 5), cert denied 385U S 987,NLRB v CenturyCementMfg Co,Inc, 208 F 2d 84,85-86 (C A 2)10Kingsport Publishing Corporation,165NLRB694, enforcementdenied on other grounds399 F 2d 660 (C.A 6)" Id at 696=HarryH Wellington,Labor and the LegalProcess(1968), 94-95 THE HILTON-DAVIS CHEMICAL COMPANYtioninAmericanlabor-managementrelations . . . .In theMarine & Shipbuilding Workerscase,supra,the court -referred to the "'alteration in,the grievanceand arbitration procedure" as being unlawful. Similar-ly, in the leadingWarrior & Gulf Navigationcase"the Supreme Court without discussion assumed thatthe arbitration clause was the culminating point ofthe grievance procedure and used the two terms inter-changeably. Some quotations from that opinion illus-trating the point are:We held inTextileWorkers v. LincolnMills,353 U.S. 448, that a -grievance arbitration provi-sion in a collective agreement could be enforcedby reason of 301 (a) of the Labor ManagementRelations Act."A -major factor in achieving industrial peace is theinclusion of a provision for arbitration ofgrievances in the collective bargainingagreement.15But the grievance machinery under a collectivebargaining agreement is at the very heart of thesystem of industrial self-government. Arbitrationis the means of solving the unforeseeable bymolding a system of private law for all theproblems which may arise and to provide fortheir solution in a way which will generallyaccord with the variant needs and desires of theparties. The processing of the disputes throughthe grievance machinery is actually a vehicle bywhich meaning and content is given to t,hecollective bargaining agreement.Apart from matters that the parties specifically,exclude, all of the questions on which the partiesdisagreemust therefore come within the scopeof the grievance and arbitration provisions of'the collective agreement. The grievance procedureis, -inotherwords, a part of the continuouscollectivebargainingprocess.16The arbitral process "substitutes a regime ofpeaceful settlement for the older regime of industrialconflict."" It is so highly thought of as a means ofeffectuating national labor policy that the SupremeCourt has said that doubts as to arbitrability under anarbitration clause are to be resolved in favor of245arbitrability.18 In accordance with this philosophy,the Supreme Court in theWileycase19held thata union is entitled to arbitration of grievances whicharose during the life of a collective-bargaining contractcontaining a ;grievance-arbitration procedure eventhough the contracting employer had been mergedinto the respondent employer which had not agreedto be bound by the merged company's contract. The-Court said (376'U.S.-at 550):Central to the peculiar status and functions ofa collective bargaining agreement is the fact,dictated both by circumstances, . . . and by-the requirements of.the National Labor RelationsAct, that it is not in any real sense the simpleproduct of a consensual relationship. Therefore,although the duty to arbitrate, as we have said... must be founded on a contract, the impressivepolicy considerations favoring arbitration are notwholly overborne by the fact that Wiley didnot sign the contract being construed. This casecannot readily be assimilated to the categoryof those in which there is no contract whatever, or,none which is reasonably related to the partysought to be obligated. There was a contract, andInterscience,Wiley's predecessor, was party to it.We thus find Wiley's obligation to arbitrate thisdispute in the Interscience contract, construed inthe context of a national labor policy.In light of the national labor policy^setforth aboveprocedure as a means of settling disputes by quasijudi-cialmeans instead of strikes, the majority opinionappears anachronistic. The extant collective-bargain-?ingcontractcontains no-strike and grievance-arbitra-tion clauses. The preceding contract contained similarclauses. The Union is seeking to resolve the grievanceswhich arose during the hiatus period between thetwo contracts by the past and present arbitrationprocedure. The Respondent and the Board majoritysay this cannot be done; if the Union is dissatisfiedwith the outcome of the negotiations to settle thesegrievances it must strike.'This hardly seems consistentwith the present bargaining agreement or with thepresent national labor policy of substituting "a regimeof peaceful settlement for the older regime of industrial,conflict."Nor -is it -consistent with theWarrior &Gulfadmonition that arbitrability is to be 'favoredwhere doubt exists. It is true, as the majority asserts,that arbitration is a matter of contract.20 But it does" United Steelworkers vWarrior& Guff Navigation Co,363 US5741 °I dat 583,see alsoJohnW i l e y &Sons vLivingston,376 U S" Idat 577543/d.at 578"John Wiley &SonsvLivingston,376 U S 543Idat58130However,as theWileycase establishes,in some cases an expiredIdat 585.contract may support arbitrability 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot follow that with the expiration of the term of aTRIAL EXAMINER'S DECISIONcollective-bargaining agreement, either party is freeunilaterally to alter the established conditions andpractices dealing with "wages, hours, and other termsand conditions of employment."21 This applies notonly to the grievance-arbitration procedure, but inmy opinion, also to thequid pro quofor thearbitration clause, namely, the Union's no-strikeagreement, insofar as it applies to strikes overgrievances subject to the grievance-arbitrationprocedure.We are here dealing not with contractenforcement or "constructing" a contract-to useMember Brown's phrase-for the parties, but with anobligation imposed by statute requiring the employerand the representative of his employees to confer ingood faith before making changes in "wages, hours,andothertermsandconditionsofemployment . . . ."22 The problem posed byMember Brown as to what would guide an arbitratoron issues during the hiatus period is of course equallyapplicable to the earlier steps of the grievanceprocedurewhich he apparently recognizes ascontinuing I suggest the answer would lie in theestablished practices primarily reflected in theexpired contract until those have been modified byagreement or unilaterally after notice, an opportunityto discuss, and an impasse.I am not saying that an employer cannot discontinuean existing practice of grievance-arbitration after thetermination of a collective-bargaining agreement. Iwould hold only that an employer cannot abandonsuch practice, anymore than he can change the wagesor seniority of his employees after the expirationof a bargaining contract, without first notifying therepresentative of his employees and giving the latteran opportunity to bargain about such change.For the above reasons I would find, in accordwith the Trial Examiner, and contrary to the majority,that by unilaterally eliminating the arbitration featureof the grievance-arbitration procedure, Respondentviolated Section 8(a)(5) and (1) of the Act.23" The majority attempts to distinguish the square holding in theBethlehem Steelcase,supra,that a unilateral change in grievance procedureafter the expiration of the bargaining agreement is a violation of Sec8(a)(5), on the ground that inBethlehemthe employer sought "to imposenew channels for resolution of disputes" whereas here Respondent simplydiscontinued arbitration This attempted distinction was specifically reject-ed in theKingsportPublishing case where the Trial Examiner characterizedthe argument as a "distincton without a difference " Indeed it is illogicalto say that an employer acts lawfully if he unilaterally completely abolishesa preexisting grievance procedure, but acts unlawfully if he only modifiesit" For this reasonProctor & Gamble IndependentUnion of Port Ivory,N Y v Proctor &GambleManufacturing Company,312 F 2d 181 (C A2),which was a suit in contract is not relevant to the present proceedingCfNL R B v C& C Plywood Corp,385 U S 421,NL.R B y AcmeIndustrialCo,385 U S 432" I concur with the majority's finding that Respondent did not violateSec 8(a)(5) by its abandonment and reinstatement of the grievanceprocedureSTATEMENT OF THE CASEOWSLEY VOSE, Trial Examiner: This case, heard at Cin-cinnati,Ohio, on May 15, 1968, pursuant to a chargefiled September 20, 1967, and a complaint issued on Decem-ber 11, 1967, presents the question whether the Respondent(hereinafter called the Company) violated Section 8(a)(5)and (1) of the National Labor Relations Act, as amended,by making certain changes in its grievance procedure afterthe expiration of the collective-bargaining contract in whichthe grievance procedure was established, all without noticeto Local 342, International Chemical Workers Union, thecollective-bargaining representative of its employees.Upon the entire record and my observation of the witness-es,and after due consideration of the briefs filed by theGeneral Counsel and the Company, I make the following-FINDINGSAND CONCLUSIONS1.THEBUSINESSOF THE COMPANYThe Company, a Delaware corporation, operates amongothers a plant at Cincinnati, Ohio, where it is engagedin the manufacture and sale of pigments, dyes, and pharma-ceutical intermediates.During the past calendar year theCompany shipped more than $50,000 worth of its productsfrom its plant at Cincinnati to out-of-state destinations.Upon these facts I find, as the Company admits, thatitisengaged in "commerce" and operations "affectingcommerce" within the meaning of Section 2(6) and (7)of the Act11.THE LABOR ORGANIZATION INVOLVEDLocal342, International Chemical Workers Union(hereincalled theLocal)is a labor organization within the meaningof Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. The Company's Violationsof Section8(a)(5)and(1) of theAct1.The collective-bargaining contracts between theCompany and the LocalOn May 5, 1965, the parties entered into a 2-year collec-tive-bargaining contract which was made effective commenc-ing on April 15, 1965. This contract contained a four-step gnevance procedure culminating in binding arbitration.The Local gave the Company timely notice of its intentionto terminate the contract and the contract expired byits terms on April 15, 1967.Before the contract expired the Company offered toextend it on a day-to-day basis with either party required togive 48 hours' notice in writing of its intention to terminate,but the Union refused to agree.On June 16, 1967, the parties agreed on the terms of anew collective-bargaining contract which was to become THE HILTON-DAVIS CHEMICAL COMPANYeffective as of June 23 and was to run until April 15,1970. This contract contained the same four-step grievanceprocedure, with binding arbitration as Step 4.2 The Company's unilateral action with respect to thegrievance procedureOn Friday, April 14, 1967, the day before the 1965-67 contract expired, the Company's Industrial RelationsManager J. W Smith distributed among Company's officersand supervisors a memorandum, in pertinent part, as follows:TO Division SuperintendentsApril 14, 1967Department HeadsSupervisorsccCompany OfficersSubject: Operation Without a Union ContractThe contract between the Company and Local 342will expire at 12:00 Midnight tonight. The followingconditions will apply and management personnelmustconduct themselves in accordance with these instruc-tions.a.All practices and, benefits of the previous con-tract will be continued until further notice, exceptthat the grievance procedure and the dues checkoff under the expired contract no longer are inforce.In order to maintain a harmonious relationship,management will discuss any problem with anyemployee and if he chooses he may have someoneaccompany him. Such action does not constitutean acknowledgement that the grievance procedurein the terminated contract is in effect nor doesitgive any right to the employee or the unionto arbitrate any issue.If questions arise concerning practices under theexpired contract, the Industrial Relations Depart-ment should be called into the discussion.While no notice was given the Union of the Company'sdiscontinuanceof the grievance procedure, employeespromptly became aware of the Company's action throughseeing copies of the memorandum on their supervisors'desksOne of the copies of the memorandum was giventhe Local President Landon Williams. The following Mon-day, April 17, Williams told Robert Hawkins, a representa-tiveof the International, about the Company's actionrespecting the grievance procedure and the dues checkoff.Hawkins promptly communicated this information to Thom-as Boyle, a vice president of the International and nationalcoordinator of the Sterling Drug Council of the Internation-al,of which the Company is a part. Boyle called JohnWard, vice president in charge of employee relations ofSterlingDrug that same day, April 17, and expressedthe opinion that the Company was violating the Act byrefusing to entertain grievances from the Union and statedthat the Company's action might precipitate a strike. Wardreplied that he would consult counsel and call Boyle back.On April 20, 1967, Ward called Boyle back and informedhim that the Company would issue a new notice andthat the Company would receive and process grievances247as before.ThisisBoyle's testimony.Ward testified thathe told Boyle in theApril 20conversation that whiletheCompanywould process postcontract grievances upto arbitration,itwould not submit such unresolved griev-ances to arbitrationIn view of the Company's contention, discussed below,that its decision not to arbitrate postcontract grievanceswas not reached unilaterally, it is necessary to resolvethe inconsistencies between Boyle's and Ward's testimonyconcerning the Company's asserted notification to the Localthat the Company would not submit grievances to arbitra-tionBoyle's testimony as a whole leaves the impressionthat he was unaware of the Company's decision not toarbitrate until after the negotiations for a new contractwere completed in the last half of June 1967. Thus Boyletestified that when he asked Ward at.a-bargaining meetingon June 16, 1967, whether the Company would submitpendingunresolvedgrievancestoarbitrationWardanswered, "Yes." Ward was not recalled and asked aboutthis conversation.Ihave some difficulty in accepting this testimony atitsface value. I think it unlikely that Ward would haveflatly told Boyle that the Company would arbitrate postcon-tract grievances when, as found below, the Company'swritten policy promulgated on April 20 was exactly theopposite. On the other hand, I am doubtful about Ward'stestimony that he specifically stated to Boyle on April20, 1967, that the Company would not arbitrate postcontractgrievances. It should be borne in mind that both menwere testifying as to events which had occurred about ayear earlier.Neither witness impressed me as having anaccurate present recollection of the events as to whichthey were testifying. I am convinced that Ward did notflatly tell Boyle on April 20— 1967; that the Companyance arose which could not be settled short of arbitrationthere was no occasion for Ward to make such a sweepingstatement which was likely to exacerbate relations betweenthe parties and might possibly precipitate a strike. Anditmight turn out that all postcontract grievances couldbe disposed of short of arbitrationConsidering all the testimony in the light of the probabili-tiesof the situation, I find that Ward in his April 20conversation with Boyle made some-response to the effectthat the Company would go ahead and process grievances.Regarding the conversation between Boyle and Ward atthe June 16 negotiating meeting, I do not credit Boyle'stestimony that Ward told him, in answer to Boyle's specificquestion, that the Company would submit postcontractgrievances to arbitration.Rather I conclude that Wardmade some more general reply concerning following theold procedure which left Boyle with the impression thatthe Company still proposed to follow all of the provisionsof the old grievance procedure, including the arbitrationprovision.On April 20, 1968, the Company issued a new noticeto officers and supervisors, asWard had told Boyle itwould. The noticeis asfollows 248DECISIONS OF NATIONAL LABOR RELATIONS,BOARDTO:DivisionSuperintendentsDepartment HeadsSupervisorsccCompany OfficersSubjectOperation Without a Union ContractA number of questions have arisen over-the methodof handling grievances now that. the Union Contracthas expired. Therefore, we wish to make it clear thatalthough the grievance procedure itself is not formallyin effect, we will. continue the handling of grievancesin the same manner as they have been in the past.Since the contractual provisions of arbitration are nolonger in effect such grievances will only be processedthrough Step 3.[s] J.W. SmithJ.W. SmithIndustrial Relations ManagerThe Local was not furnished with a' copy of this notice;nor was it ever informed,as to its contentsA total of 28 grievances arose during the interim periodbetween two contracts, from April 15, 1967, to June 23,1967.Of these 20 were disposed of by the parties at leastby Step 3 under the procedure set forth in the expired1965-67 contract. As to the remaining eight undisposedof grievances, the Company formally declined the Union'srequests that such eight grievances be submitted to arbitra-tion.B. Conclusions Concerning the Company's Unilateral Actionwith Respect to the Grievance ProcedureThe facts set forth hereinabove establish that the Companyon April 14, 1967, the eve of the expiration of the 1965contract, decided to discontinue processing grievances underthe procedure provided in the 1965-67 contract and formallynotified its supervisors to follow this policy. This changeremained in effect until April 20. It was put into effectwithout consultation with the Local.After receiving a protest from the Local that its conductwas unlawful, the Company on April' 20 issued revisedinstructions to its supervisors that grievances would behandled as in the past up through Step 3 of _the grievanceprocedure of the expired contract but that any grievancesarising after the expiration of the 1965-67 contract whichremained unresolved after Step 3 processing would notbe submitted to arbitration. The Local, however, was notnotified at this time of the Company's decision, whichwas reached without consultation, with the Local, the Com-pany thereafter refused the Local's requests to, submit eightpostcontract grievances to arbitration.The General Counsel's complaint in this case allegesa two-pronged violation of Section 8(a)(5) and (1) of theAct. Paragraph 6(a)^ of the, complaint alleges a violationbased upon the Company's action, from April 14 to 20,1967, in refusing to process postcontract grievances. Para=graph 6(b) complains of the Company's action on andafterApril 20, 1967, in refusing the Local's requests forsubmission to arbitration of certain postcontract grievances.The Company in its brief does not seriously addressitself to the paragraph 6(a) allegation. The Company appar-ently recognizes that an employer violates his bargainingduty where he unilaterally alters or discontinues a previouslyexisting formal grievance procedure without giving theemployees' representative an opportunity to bargain aboutthe change-that is, a grievance procedure not includinga provision for arbitration. The Company's position is inaccord with settled law.Bethlehem Steel Company (Ship-building Division).136 NLRB 1500, 1502, 1503, affd inthis respect and remandedsub. nom. Industrial Union ofMarine and ShipbuildingWorkers of America, AFL-CIOv.NL.R.B.,320 F 2d 615, 6.17-622 (C.A. 3), cert. denied375 U.S. 984;Celotex- Corp.,146 NLRB 48, 59-60, enfd.364 F.2d 552, 553, 554 (C.A. 5), cert. denied 385 U.S.987,MotoresearchCompany and Kems, Corporation,138NLRB 1490, 1492;Kingsport Publishing Corporation, 165NLRB No. 116,Granite City Steel Company,167 NLRBNo 35. See alsoUnited Nuclear Corporation,156 NLRB961, 965, enfd: 381 F.2d 972, 977-978 (C.A. 10). According-ly,I'find,, as alleged in paragraph 6(a) of the complaint,that the Company by unilaterally discontinuing from April15 to 20, 1967, its former procedure for adjusting grievanceshas violated Section 8(a)(5) and (1) of the Act.Regarding the allegations of paragraph 6(b) of the com-plaint the Company makes both a factual and legal argu-ment. Concerning the former, the Company argues thatit did not in fact take unilateral action regarding its nonarbi-tration position because it informed the Union of its positionand the Union did not seek to bargain about the matterand did not raise any objections. As to the Company'slegal argument, the Company contends that its refusalof the Union's requests to submit to arbitration certainunresolved postcontract grievances did not constitute unilat-eral action in violation of Section 8(a)(5) of the Act becausean arbitration procedure (1) does not concern "wages, hours,and other terms and conditions of employment" withinthe-meaning of Section 8(d) of the Act, and (2) existswholly outside of the employer-employee relationship byvirtue of the contract, as a means of resolving contractualdisputes.Regarding the Company's factual argument, I have found,contrary to. the Company's, contention,, that the, Companydid not in fact inform the Local concerning its nonarbitrationpolicy until a considerable period of time after it hadbeen put into effect Hence, I must reject the Company'scontention, that it afforded the Local an opportunity tobargain about its change in policy.As to the Company's legal argument, it is true thatarbitration procedures have their origin only in contracts.However, it does not necessarily follow that such procedures,when. included as the final step in comprehensive grievanceprocedures, do not relate to "terms and conditions ofemployment" with, respect to which employers are requiredto bargain collectively with the exclusive, representativeof their employees. As I construe the Third Circuit's decisionin theBethlehemcase, that Court reached the oppositeconclusion; namely, that grievance and arbitration proce-dures are within the phrase "wages,. hours, and other termsand conditions of employment" (320 F.2d at 620). As THE HILTON-DAVIS CHEMICAL COMPANYstated by the Trial ExaminerinKingsport Publishing Corpo-ration,165NLRB No.116, "It would,of course, seemtotally inconsistent to hold that a grievance procedure wouldsurvive a contract but that the arbitration clause, the finaland binding part of that procedure,would not"Reasonand logic in my opinion support the view that an arbitrationprocedure should be regarded as being in the same categoryas any other step in a contractually established grievanceprocedure and can no more be unilaterally discontinuedby the employerafter the expiration of the contract thancan any of the earlier steps in the grievance procedureIcannot agree with the Company's conclusion that theBoard in itsBethlehemdecision(136 NLRB 1500)necessari-ly directed its ruling only to the grievance procedure andnot to arbitration.Whilethis conclusion is arguable, inmy opinion it can be argued with equal or even greaterforcethat the Board inBethlehem,stating that "it is withrespect to the unilateral action taken in . . . alteringan existing grievance procedure that we now believe thatthe Respondent violated Section 8(a)(5) ofthe Act," intend-ed to refer to the entire existing grievance procedure which,as here, included arbitration as thefinalstep.This wasthe conclusion of theThird Circuitupon reviewing theBoard'sBethlehemdecisionThus the Court,after recitingthe fact that there was no agreement in effect when Bethle-hem's unilateral action occurred, stated(320 F.2d at 620):Bethlehemwas justified in discontinuingenforcement of the union shopand checkoffbecausethese conditionsarewhollydependent upon theexistence of an agreement conformingto the §8(a)(3)proviso.The company's abrogation of seniority rightsand its alteration in the grievance and arbitrationprocedure,however, findsno such protection in thestatute.The vicein this was not the refusalto complywith the provisions of an agreementwhich hadalreadyexpired,but the unilateral elimination of accruedseniority rights, and the substitution of a newemployer-devised grievance procedure in lieu of theone whichexisted under the expired contract'The Company's relianceonProctor &GambleIndepend-entUnionv.Proctor &Gamble,312 F.2d 181 (C.A. 2),andLocalUnion No. 998, UAW v. B. & T. Metals co.,315 F 2d 432 (C A. 6), inmy opinion, is misplaced Bothcases involved actions by unions to compel the employersto arbitrate grievances under the terms of collective-bargain-ing contractsIn theB.& T Metals Co.casethe court held thatthe grievance there involved was not of a kind whichwas arbitrable under the contract in any event whetherthe contract was still in effect or not.The court did notdeem it within its province to pass on the question whetherthe contract was still ineffector not because,in its view,thiswas an unresolved factual matter which it was up'Icannot concur with the Company's conclusion that the ThirdCircuit inBethlehemwas not concerned with the abandonment by theCompany of the grievance procedure set out in the agreement but ratherwith the infringement on the Union's role as exclusive bargaining represent-ative caused by such action As I read the Third Circuit's decision,Bethlehem's abandonment of the grievance procedure was the crux ofthis particular violation of Sec 8(a)(5)249to the District Court to pass on in the first instance.TheB.& T. Metals Cocase is not relevant to the issuesin the instant case.While there is dictum in theProctor & Gamblecasewhich appears to lend support to the Company's position,all that the court held in that case was that arbitrationof grievances arising under a contractually established griev-ance procedure could not be compelledin anaction basedon the contract, where the conduct giving rise to thegrievance occurred after the expiration of the contractin which the grievance procedure was established. In arrivingat this conclusion the court rejected the contention thatthe court could grant the relief requested by the Union,not under the contract, but because the refusal to arbitrateconstituted in the circumstances of the case a unilateralchange in conditions of work in violation of Section 8(a)(5)of the Act The "federal courts," the Second Circuit stated,"are without competence to pass upon its claim of unfairlabor practices." Such claims, as the court held, are withinthe "exclusive jurisdiction" of the Board (312 F.2d at190).It does not follow, as the Company appears to suggest,that because the Company was free after the expirationof the contract from contractual inhibitions against unilater-ally discontinuing the arbitration procedure that the Boardcannot pass on the question whether such a unilateralact constituted an unfair labor practice within the meaningof Section 8(a)(5) of the Act Indeed, the portions of thecourt's opinion above quoted indicate to the contrary.2Accordingly, I conclude that the Company by discontinu-ing the arbitration feature of its established grievance proce-dure without notifying the Local of its intentions in thisregard and giving it an opportunity to bargain collectivelyabout the proposed change and by thereafter refusing theLocal's requests for arbitration of certain grievances arisingafter the expiration of the 1965 contract has refused tobargain collectively with the Union in violation of Section8(a)(5) and (1) of the ActCONCLUSIONS OF LAW1.Local 342, International ChemicalWorkers Unionis the exclusive collective-bargaining representative of theCompany'sproductionandmaintenanceemployeesemployed at its Cincinnati, Ohio, plant including receivingclerks, traffic clerks, drivers, drum inspectors, order clerks,raw material checkers, janitors and janitresses, and powerhouse laborers, but excluding all executives, superintendents,division heads, chemical supervisors, foremen, laboratoryemployees (general and departmental), co-op students, pro-fessional employees, watchmen, licensed stationary engi-neers, licensed firemen, office clerical employees and anysupervisory employees within the meaning of the NationalLabor Relations Act, as amended.'The suggestion in fn 10 of the court's opinion (312 F 2d at 190)that the Board itself "does not require the employer to refrain fromabandoning arbitration without collective bargaining at the terminationof an agreement containing an arbitration clause," in my opinion, readsmore into the Board's decision in theBethlehemcase (136 NLRB 1500),than the language of the decision warrants 250DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The arbitration aspect of the grievance procedureestablished in the 1965-67 collective-bargaining contractbetween the Company and the Local comes within thedefinition of "terms and conditions of employment" con-tained in Section 8(d) of the Act and therefore is a mandatorysubject of collective bargaining.3.The Company by its action which became effectiveon April 15, 1967, in unilaterally discontinuing the grievanceprocedure set forth in the expired 1965-67 contract, byitsaction on April 20, 1967, in unilaterally reinstitutingits former grievance procedure but omitting the arbitrationstage thereof, and by its action thereafter in refusing theUnion's requests for arbitration of postcontract grievancesin accordance with the former procedure, has refused tobargain collectively with the Local in violation of Section8(a)(5) and (7) of the Act4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7)of the Act.THE REMEDYHaving found that the Company violated the Act bytaking unilateral action with respect to matters as to whichitwas obligated to bargain collectively with the Union,my Recommended Order will provide that the Companycease and desist therefrom and from like and related conduct.Since the Company's violations included its action in refus-ing to process grievances through the arbitration stageof the grievance procedure, my Recommended Order willdirect that the Company process through the arbitrationstage in accordance with Step 4 of the expired 1965-67 contract such ones of the eight postcontract grievancesas to which the Union hereafter requests the Companyin writing to submit to arbitration. SeeLocal 485, Interna-tional Union of Electrical, Radio & Machine Workers, AFL-CIO (Automotive Plating Corp.).170 NLRB No. 121.Upon the foregoing findings and conclusions and theentire record and pursuant to Section 10(c) of the Act,I hereby issue the following:RECOMMENDED ORDERThe Respondent, The Hilton-Davis Chemical Co., Divi-sion of Sterling Drug, Inc., Cincinnati, Ohio, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively with Local 342, Inter-national Chemical Workers Union, as the exclusive repre-sentative of its employees in the appropriate unit statedabove by making unilateral changes in its grievance proce-dure, including the arbitration provisions thereof, or anyother terms or conditions of employment of said employees,without prior consultation and bargaining with Local 342,International Chemical Workers Union.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their rightsguaranteed by Section 7 of the Act2.Take the following affirmative action which it is foundwill effectuate the policies of the Act.(a)Submit to arbitration in accordance with Step 4of the grievance procedure of the expired 1965-67 contractwith Local 342, International Chemical Workers Union,such of the eight postcontract grievances as said Localhereafter requests, in writing, be submitted to arbitration.(b)Post at its Cincinnati, Ohio, plant copies of theattached notice marked "Appendix " Copies of said notice,on forms provided by the Regional Director for Region9, after being duly signed by Respondent's representative,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.'(c)Notify the Regional Director for Region 9, in writing,within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.''in the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words"the Recommended Order of a Trial Examiner" in the notice In thefurther event that the Board's Order is enforced by a decree of a UnitedStatesCourt of Appeals, the words "a Decree of the United StatesCourt of Appeals enforcing an Order" shall be substituted for the words"a Decision and Order "'in the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,inwriting,within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith "APPENDIXNOTICETO ALLEMPLOYEESPursuant to the Recommended Order of a Trial Examinerof the National Labor Relations Board, and in order toeffectuate the policies of the National Labor RelationsAct, as amended, we, hereby notify our employees that:After a trial in which both sides had the opportunityto present their evidence, a Trial Examiner of the NationalLabor Relations Board has found that we violated theAct and has ordered us to post this notice and keepour word about what we say in this notice.A Trial Examiner of the Board has found thatwe violated the Act when we changed our grievanceand arbitration procedure after the expiration of our1965-67 collective-bargaining contract without bargain-ing with Local 342, International Chemical WorkersUnion about such changesWE WILL NOT change our grievance and arbitrationprocedure or any other term or condition of employ-ment in the future without first bargaining with theUnion about such matters.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed in Section 7 of the Act. THE HILTON-DAVIS CHEMICAL COMPANYIf requested by the Union to do so, WE WILLsubmit to arbitration under Step 4 of the grievanceand arbitration procedure or our 1965-67 contractthe eight grievances which were filed after the contracthad expired on April 15, 1967, but which were notsettled in Step 3.THE HILTON-DAVISCHEMICAL CO., DIVISION OFSTERLING DRUG. INC.(Employer)251This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Room 2407,Federal Office Building, 550 Main Street, Cincinnati, Ohio45202, Telephone 684-3686.DatedBy(Representative)(Title)